Case 2:20-cv-00986-TJH-RAO Document16 Filed 06/05/20 Page1lof1 Page ID #:305

 

 

2

3

4

5

6

7

8 UNITED STATES DISTRICT COURT

9 CENTRAL DISTRICT OF CALIFORNIA
10
11 || KEVIN ALLEN, Case No. CV 20-00986 TJH (RAO)
12 Petitioner,
13 V. ORDER ACCEPTING FINDINGS,
14 || C. PFEIFFER, Warden, REC OMMENDATIONS OF UNITED
5 Respondent. STATES MAGISTRATE JUDGE
16
17 Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, all of the

18 || records and files herein, the Magistrate Judge’s Report and Recommendation

1

\o

(“Report”), and Petitioner’s objections to the Report. The Court has further engaged

20 || in a de novo review of those portions of the Report and Recommendation issued on

21 || April 1, 2020, to which Petitioner has objected. The Court hereby accepts and adopts
22 || the findings, conclusions, and recommendations of the Magistrate Judge.
23 IT IS ORDERED that the Petition is denied, and Judgment shall be entered

24 || dismissing this action with prejudice.

25

26 || DATED: JUNE 5, 2020 “Jus CA i ae Z

27
TERR} J. MATTER, JR. = 4
28 UNITED STATES DISTRICT JUDGE

 

 

 
